933 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William GASTON, Defendant-Appellant.
No. 90-6038.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

1
Before KEITH and BOGGS, Circuit Judges, and RUBIN, District Judge.*

ORDER

2
William Gaston, a federal prisoner, appeals the sentence imposed by the district court following his guilty plea conviction on charges of bank robbery.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination pursuant to Fed.R.App.P. 34(a), this panel unanimously agrees that oral argument is not needed.  In addition, counsel for all parties have waived oral argument in this case.


3
In May 1990, pursuant to a Fed.R.Crim.P. 11 plea agreement, Gaston pled guilty to one count of armed bank robbery in violation of 18 U.S.C. Secs. 2113(a) and (d).  He was sentenced to 240 months imprisonment and five years supervised release.  He has filed a timely appeal, asserting that, at sentencing, the district court failed to comply with Fed.R.Crim.P. 32(a)(1) and (c)(3)(D) when it failed to make a finding as to Gaston's challenges to the accuracy of the presentence report.


4
Upon review, we conclude that the district court complied with the provisions of Fed.R.Crim.P. 32 at sentencing.    See United States v. Graham, 856 F.2d 756, 763 (6th Cir.1988), cert. denied, 489 U.S. 1022 (1989).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation